Case 1:19-cv-09439-PKC Document 16 Filed 10/17/19 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION, :
Plaintiff, 19 Civ.
~- against - ECF Case
TELEGRAM GROUP INC. and TON ISSUER INC.,
Defendants.
x

 

DECLARATION OF DAPHNA A. WAXMAN

I, Daphna A. Waxman, pursuant to 28 U.S.C. § 1746, declare as follows:

1. I am a member of the Bar of the State of New York.

2. I am employed as Senior Counsel in the New York Regional Office of Plaintiff
Securities and Exchange Commission (the “Commission”). I submit this declaration in support
of the Commission’s emergency application (the “Application”) for an Order to Show Cause,
Temporary Restraining Order, and Order Granting Expedited Discovery and Other Relief against
Defendants Telegram Group Inc. and TON Issuer Inc. (collectively, “Defendants”).

3. I am familiar with the facts and circumstances herein. I make this Declaration
based upon (i) my personal knowledge, (ii) information and documents obtained by the
Commission during its investigation of this matter, (iii) information provided to me by members
of the staff of the Commission, and (iv) certain other documents that are described herein.
Because the Commission submits this Declaration for the limited purpose of supporting the

Application, I have not set forth each and every fact that I know about this matter.
Case 1:19-cv-09439-PKC Document 16 Filed 10/17/19 Page 2 of 11

Background on Digital Tokens

4. The term “digital asset” or “digital token” generally refers to an asset that is
issued and transferred using distributed ledger or blockchain technology, including, but not
limited to, so-called “cryptocurrencies,” “coins,” and “tokens.”! Entities have offered and sold
digital tokens in fundraising events in exchange for consideration.

5. Generally, digital tokens may entitle holders to certain rights related to a venture
underlying the fundraising event, such as rights to profits, shares of assets, rights to use certain
services provided by the issuer, and/or voting rights. These digital tokens may also be traded on
online platforms and traded for other digital assets or fiat currency. Often, the coins or tokens
are tradable upon delivery to investors.

6. Issuers of digital tokens typically release a “whitepaper” or other marketing
materials describing the project and the terms of the issuance. To participate, investors are
generally required to transfer funds to the issuer’s account. After the completion of the issuance,
the issuer will deliver its unique token to the participants’ unique address on a distributed ledger
or blockchain.

7. In some instances, the digital tokens may continue to be sold by the issuer. In

others, they may only be obtained after issuance by purchasing them on secondary markets.

 

I A blockchain or distributed ledger is a peer-to-peer database spread across a network, that

records all transactions in theoretically unchangeable, digitally recorded data packages. The
system relies on cryptographic techniques for secure recording of transactions. Blockchains or
distributed ledgers can also record “smart contracts,” essentially computer programs designed to
execute the terms of a contract when certain triggering conditions are met.
Case 1:19-cv-09439-PKC Document 16 Filed 10/17/19 Page 3 of 11

Background on the Investigation

8. On or about January 8, 2018, Commission staff within the Division of
Enforcement (“Enforcement staff’) learned through media reports that Defendants had or were
about to offer and sell digital tokens called Grams to the public and certain named purchasers.

9. On or about January 29, 2018, Enforcement staff began reaching out to those
named purchasers to obtain additional information about Defendants’ activities related to the
potential offer and sale of Grams and to obtain Defendants’ contact information.

10. Subsequently, on February 2, 2018, I received an e-mail from Erich T. Schwartz
(“Schwartz”) of the law firm of Skadden, Arps, Slate, Meagher, & Flom LLP (“Skadden”)
stating that he represented the Defendants.

11. On February 2, 2018, I sent Schwartz a letter containing Enforcement staff's first
request to produce documents to the Commission on a voluntary basis (the “February 2nd
document request”).

12. On February 13, 2018, Telegram Group Inc. and TON Issuer Inc. filed a Form D
noticing “purchase agreements for cryptocurrency” for amounts totaling $850 million. The date
of the first sale was January 29, 2018.

13. On March 29, 2018, Telegram Group Inc. and TON Issuer Inc. filed a Form D for
an additional $850 million raised through purchase agreements. The Form D indicated that the
date of the first sale was March 14, 2018.

14. On March 25, 2019, counsel for Defendants informed me that Telegram had
released a beta version of the TON Blockchain to developers.

15. Attached hereto as Exhibit A and Exhibit B are true and correct copies of the

Form Ds filed by Telegram Group Inc. and TON Issuer Inc., both British Virgin Islands
Case 1:19-cv-09439-PKC Document 16 Filed 10/17/19 Page 4 of 11

companies, on February 13, 2018 and March 29, 2018, respectively, evidencing the sale of
Grams through purchase agreements with investors in two rounds for amounts totaling
$1.7 billion.

16. On February 13, 2018, Defendants began a rolling production of documents in
response to the February 2"4 document request.

17. Since the February 2"¢ document request, Enforcement staff has made additional
requests for documents and other information on a voluntary basis and counsel has provided
information in response to those requests on a rolling basis and up until the date of this
declaration.

18. During a call with Skadden attorneys Colleen P. Mahoney and Alexander C.
Drylewski on September 26, 2019, Enforcement staff asked Defendants’ counsel whether they
would accept service of a subpoena on behalf of Defendants.

19. In a letter dated September 30, 2019, Defendants’ counsel informed me that they
were not authorized to accept service of an administrative subpoena on behalf of Defendants at

that time.

Pavel and Nikolai Duroy Create Telegram Messenger
20. In 2013, Pavel and Nikolai Durov founded Telegram, a messaging app (hereafter

referred to as “Messenger”) that provides free messaging and other communication services to
approximately 300 million monthly users. Attached here as Exhibit C is a true and correct copy

of the history of Telegram, which is available on Telegram’s website at

https://telegram.org/blog/6-years.

21. | Messenger’s infrastructure and technological underpinnings provide users with

the ability to engage in fully encrypted communications and transactions, including “Secret
Case 1:19-cv-09439-PKC Document 16 Filed 10/17/19 Page 5 of 11

Chats.” Attached hereto as Exhibit D is a true and correct copy of a “Telegram FAQ,” which
provides general information about Messenger and is available on the Internet as of October 10,
2019, at Telegram’s website at https://telegram.org/faq.

22. Upon information and belief, Messenger has also become a ubiquitous messaging
application for the cryptocurrency community.
The Offering of Grams to Purchasers

23. Pavel Durov marketed Grams from late 2017 through early 2018 using the
following written materials, hereinafter referred to as the “Offering Documents.” The Offering
Documents consisted of a two-page and four-page “Teaser,” at least two versions of a “Primer”
at least three versions of a “Whitepaper,” and at least two versions of a “Term Sheet” entitled
“Telegram — Indication of Interest.”

24. Attached hereto as Exhibit E is a true and correct copy of a two page Teaser.

25. Attached hereto as Exhibit F is a true and correct copy of a four page Teaser.

26. Attached hereto as Exhibit G is a true and correct copy of the 2017 Primer.

27. Attached hereto as Exhibit H is a true and correct copy of the 2018 Primer.

28. Attached hereto as Exhibit I is a true and correct copy of the Telegram Open
Network Technical White Paper authored by Dr. Nikolai Pavel dated December 3, 2017.

29. Attached hereto as Exhibit J is a true and correct copy of the Telegram Open
Network Technical White Paper authored by Dr. Nikolai Pavel dated January 18, 2018.

30. | Attached hereto as Exhibit K is a true and correct copy of the Telegram Open

Network Technical White Paper authored by Dr. Nikolai Pavel dated September 5, 2018.
Case 1:19-cv-09439-PKC Document16 Filed 10/17/19 Page 6 of 11

31. Attached hereto as Exhibit L is a true and correct copy of an Indication of
Interest (“IOI”), partially redacted for privacy/proprietary information reasons, provided by a
Round One purchaser dated January 17, 2018.

32. Attached hereto as Exhibit M is a true and correct copy of an IOI, partially
redacted for privacy/proprietary information reasons, provided by a Round Two purchaser dated
February 20, 2018.

33. Pavel Durov personally marketed the offering and solicited purchasers of Grams
in conversations with purchasers who were located in the United States via Messenger chats, by
e-mail, and over the phone. For example, attached hereto as Exhibit N is a true and correct copy
of excerpts of a chat on Messenger, partially redacted for privacy information reasons, between
Pavel Durov and a representative of one purchaser entity between September 15, 2017, and May
28, 2018.

34. Attached hereto as Exhibit O is a true and correct copy of a January 8, 2018 e-
mail chain, partially redacted for privacy/proprietary information reasons, among representatives
of one purchaser entity that discussed Telegram, TON and Grams.

35. Attached hereto as Exhibit P is a true and correct copy of a January 8, 2018 e-
mail, partially redacted for privacy/proprietary information reasons, between representations of
one purchaser entity regarding Telegram and Grams.

36. Attached hereto as Exhibit Q is a true and correct copy of an internal purchaser
memo, redacted for proprietary information reasons, dated January 9, 2017, but on information
and belief actually written on January 9, 2018, regarding Telegram and Grams.

37. Attached hereto as Exhibit R is a true and correct copy of a list of United States

based Grams purchasers, partially redacted for privacy/propriety information reasons, and
Case 1:19-cv-09439-PKC Document16 Filed 10/17/19 Page 7 of 11

divided into Round One Gram purchasers and Round Two Gram purchasers, provided by
Defendants’ counsel by e-mail dated February 27, 2019.

38. Attached hereto as Exhibit S is a true and correct copy of a list of non-United
States based Grams purchasers, partially redacted for privacy/propriety information reasons,
provided by Defendants’ counsel by e-mail dated October 4, 2019.

39. On February 27, 2019, Telegram’s counsel represented to me by letter that, as of
January 31, 2019, Telegram had spent approximately $218 million of the $1.7 billion raised
through the purchase agreements to support the development of Messenger and the TON
Blockchain.

TON Foundation

40. Attached hereto as Exhibit T is a true and correct copy of draft Articles of
Association for the TON Foundation, which counsel provided to me by e-mail on October 7,
2019.

TON Wallet

41. On October 3, 2019, counsel informed me that, on October 2, 2019, Telegram had
sent Grams purchasers a correspondence that stated the TON Blockchain would launch in late
October and requested that purchasers provide Telegram with a blockchain address by October
16, 2019 to receive their Grams. Attached hereto as Exhibit U is a true and correct copy of the
October 3, 2019 letter from Defendants’ counsel regarding the timing of the launch of the TON
Blockchain and providing information concerning the TON Key Generator software.
Secondary Market Trading of Grams

42.  Inresponse to an e-mail inquiry from me on September 12, 2019, Defendants’

" counsel represented to me in an e-mail dated September 12, 2019, that the digital asset platforms
Case 1:19-cv-09439-PKC Document 16 Filed 10/17/19 Page 8 of 11

Coinbase, Binance, OKEx, and Huobi had approached Telegram regarding listing Grams on their
respective platforms.

43. On information and belief, Grams were also being purportedly sold in various
unauthorized secondary trading markets. On June 25, 2019, before the official launch of the
TON Blockchain and the delivery of Grams, Liquid.io (“Liquid”) published on their website a
video stating that Grams would be available to trade on their platform on July 10, 2019.
Attached hereto as Exhibit V is a true and correct copy of a screen shot of Liquid’s June 25,
2019, video, which is also accessible on the Internet as of October 10, 2019, at
https://www. youtube.com/watch?v=Chkw-rtgt6yY.

44,  Liquid’s website also displayed information about the availability to purchase
Grams. Attached hereto as Exhibit W is a true and correct copy of a July 12, 2019 screen shot
of Liquid’s website regarding the availability of Grams for purchase on Liquid’s platform.

45. The digital asset platforms Bittrex and Poloniex also received requests to list
Grams on their respective platforms from an individual, whose affiliation with Telegram is
unknown but who identified himself as the “COO at the largest custod[ian] of Gram tokens (75%
of the second round, 50% of the first).”

46. Attached hereto as Exhibit X is a true and correct copy of a September 20, 2019
e-mail submission, partially redacted for privacy information reasons, from an individual
regarding an application to list Grams on the Poloniex platform.

47. Attached hereto as Exhibit Y is a true and correct copy of a September 27, 2019
e-mail submission from the same e-mail address, partially redacted for privacy information

reasons, regarding an application to list Grams on the Bittrex platform.
Case 1:19-cv-09439-PKC Document16 Filed 10/17/19 Page 9 of 11

48. The digital asset platform Coinbase also published a blog stating that it would
“explore support for new digital assets,” including Grams, and provided a link to Telegram’s
website. Attached hereto as Exhibit Z is a true and correct copy of September 19, 2019 blog
post announcing Grams as a potential listing on Coinbase’s website. The blog post is also

accessible on the Internet as of October 10, 2019, at https://blog.coinbase.com/coinbase-

 

continues-to-explore-support-for-new-digital-assets-70419575eac4

 

49. During the investigation, Enforcement staff subpoenaed Coinbase for documents
related to Grams. Attached hereto as Exhibit AA is a true and correct copy of September 13,
2019 meeting notes, partially redacted for proprietary information reasons, produced by
Coinbase.

50. | On September 13, 2019, Blackmoon Crypto also published a blog entitled “Why
Grams will be traded on Blackmoon?” The blog stated that “[t]raders will have access to Gram
tokens on the Blackmoon Exchange right after Telegram Open Network launch. Real on-chain
Grams, available for withdrawal to Telegram native wallet. No lock-ups. No futures or other
derivatives.” Attached hereto as Exhibit BB is a true and correct copy of a September 13, 2019,
blog post containing the foregoing statements. The blog post is also accessible on the Internet as
of October 10, 2019, at https://news.blackmooncrypto.com/why-grams-will-be-traded-on-
blackmoon-4e2d57f83b62.

51. Attached hereto as Exhibit CC is a true and correct copy of a purchase agreement
for Grams with a Round One purchaser.

52. Attached hereto as Exhibit DD is a true and correct copy of a purchase agreement

for Grams with a Round Two purchaser.
Case 1:19-cv-09439-PKC Document16 Filed 10/17/19 Page 10 of 11

53. Attached hereto as Exhibit EE is a true and correct copy of a July 25, 2019 letter
from Defendants’ counsel summarizing the details of the sales of Grams.

54. Attached hereto as Exhibit FF is a true and correct copy of Appendix B to
Exhibit H.

Timing of TON Blockchain Beta and Launch of TON Blockchain

55. In an e-mail dated March 25, 2019, Defendants’ counsel informed me that
Defendants have “begun to roll out [the TON Blockchain} test network.”

56. Ine-mails dated August 29, 2019, September 4, 2019, and September 26, 2019, to
Defendants’ counsel, I requested that Telegram provide, among other things, the precise timing
of the launch of the TON Blockchain. In response, Defendants’ counsel informed me that the
launch would occur in “mid or late October, and in all events prior to the [October 31, 2019]
deadline set forth in the Purchase Agreements.”

57. Ina letter dated October 9, 2019 to Defendants’ counsel, I again requested that
Telegram provide, among other things, the precise timing of the launch of the TON Blockchain
information. In an e-mail to me dated October 10, 2019, Defendants’ counsel confirmed receipt
of the inquiry and stated as follows: ““We’re endeavoring to get answers to your questions as
quickly as possible, though it’s possible it may not be by your deadline of COB [October 10,
2019].” Counsel failed to respond on October 10, 2019 to an e-mail request later that day from
the Enforcement staff for a “rolling response” to its inquiries.

58. As of the date of this declaration, Defendants have not filed any registration
statement or other disclosure document with the Commission, or distributed such filing or

document to the public, as required by the federal securities laws.

10
Case 1:19-cv-09439-PKC Document 16 Filed 10/17/19 Page 11 of 11

59. Attached hereto as Exhibit GG is a true and correct copy of excerpts of a chat on
Messenger, partially redacted for privacy information reasons, between Pavel Durov and a
representative of one purchaser entity between October 24, 2017, and April 19, 2018.

60. | Attached hereto as Exhibit HH is a true and correct copy of an IOI, partially
redacted for privacy/proprietary information reasons, provided by a potential purchaser in this

District dated March 2, 2018.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 11, 2019
New York, New York

WWW

Daphna A. Waxman

 

11
